DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 & 4 are objected to because of the following informalities:  
In claim 1, in line 3, the "PLC controller" should read as "programmable logic controller (PLC)".
In claim 1, line 8, the limitation of “previous to light” should read as “pervious to light”.
In claim 2, line 17, “made the first layer of…” should read as “making the first layer of….”.
In claim 4, line 6, “a programmable logic controller” should read as “a programmable logic controller (PLC)”
In claim 4, line 8, “the PLC controller” should read as “the programmable logic controller (PLC)”.
In claim 4, line 5, “previous to light” should read as “pervious to light”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of "the PLC controller" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 further recites “the servo motor” in line 3, “the aluminum foil reeling roll” in line 3, “the double roll rolling roil” in line 4, “the nano-aluminum powder rolling forming device” in lines 4-5, “the dark box” in line 5, “the aluminum airgap detection device” in line 5, “the traction” in line 6, “the surface of the detected aluminum foil” in line 7, “the photosensitive sensor” in line 8, “the instant” in line 10, “The aluminum foil having air gaps” in line 10, “the nano-aluminum powder spraying nozzle” in line 11, “the nano-aluminum spraying device” in line 13, “the surface” in line 14, and “the surface cleaning brush” in line 19. There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation of “the same attribute” in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitations of the “The layers of aluminum foil”, “the untreated foil”, and “the location”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations of “the aluminum foil unreeling roll” in lines 2-3, “nano-aluminum powder spraying nozzle” in line 7, “the nano-aluminum powder spraying device” in lines 9-10, “the double-roll rolling roll” in line 12, “the nano-aluminum powder rolling forming device” in lines 12-13, and “the surface cleaning brush” in line 15. There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitations of “the same attribute” in line 13, which renders the claim indefinite. There is no mention of any attribute at any point prior in the claim, and thus as such it is not clear what attribute is being talked about in this recitation. For this reason, the claim is indefinite. Further clarification and correction is needed.
Claim 2 further recites the limitations of “a first layer or a second layer of aluminum foil” which conveys that it is either a first layer or a second layer, i.e. it is optional to have a second layer of aluminum foil, since it is being claimed “a first layer or a second layer of aluminum foil” and the use of “or” gives the limitation optionality and thus renders the claim indefinite, because the limitations further down in the claim seem to imply that both a first and second layer are present, instead of a “first or second layer” being present. Further clarification and correction is needed.

Allowable Subject Matter
Claims 1-4 are rejected under 35 U.S.C 112(b), but would be allowable if rewritten or amended in a form that overcomes the 112(b) indefiniteness rejections.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not reasonably show or suggest the claimed method of filling (claim 1) and the claimed method for producing a macromolecular leakage free self-adhering aluminum foil.
The closest prior art of record is Shen (CN201477916U – see machine translation attached), who discloses a structure comprising two aluminum foils with a PET film laminated between, and further discloses adhesive films on the outer surfaces. However, Shen does not disclose any methods steps as claimed. 
Some of these methods steps are known individually in other prior art references, such as Jabado (U.S PG Pub 20090297701A1), who discloses a step of filling nanoscale metallic particles to repair the surface defects of metallic objects. However, the prior art as a whole fails to reasonably show or suggest the totality of the claimed invention.
Specifically, the prior art as a whole fails to reasonably show or suggest each and every step of the filling method (claim 1) and the method of producing a macro-molecular leakage free self-adhering aluminum foil (claim 2). In the absence of further prior art guidance, it would not have been obvious to an ordinarily skilled artisan to have arrived at the instant invention without hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liburdi (U.S Patent 5156321 - drawn also to repairing metal article using metallic powder), Watson (U.S Patent 5240061 - drawn also to using a spray-deposition device to coat a metal surface), Kawamoto (U.S PG Pub 20130331515A1 - drawn to a PE adhesive for adhering metallic and polymeric substrates), Umemura (JP2004115879A – see machine translation attached – drawn to joining of metallic grains onto a metallic foil, and Hirata (JP2012041616A – see machine translation attached – drawn to a method for closing ho9les in metal foils using a metal powder). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712